Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings were received on 10/28/2022.  These drawings are accepted.
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because each distinct invention beyond one is a burden in that it draws the attention of the Examiner to its own requirements.  Examination requires focus to follow search leads and patterns of logic in formulating applications of the prior art to that which is claimed.  When the Examiner has to pursue several search patterns of logic simultaneously or serially, a serious search and examination burden is presented.  More specifically, consider Applicant’s non-elected Species B shown in figures 6G-H where it is taught that the filler 180 is formed over the patterned photoresist 602 and then the photoresist is removed as described in paragraph [0072].  This teaching does not appear to enable one of skill in the art to perform the invention because the process described in paragraph [0072] is taught to remove the fill 180.  As such, the filler in the regions 116, 118 and 117 would all be removed, instead of only being removed in region 117 as shown in figure 6H.  This serious search and examination burden does not exist in Species A because the photoresist is formed over the filler.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2022.
Claims 1-9 are elected for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pub. No. 2018/0138251 A1).

As to claim 1, Kang discloses a method ([0032]), comprising:
disposing a protection layer (fig 11, protection layer 251) over a top electrode layer (top electrode 240) of an EL device (device including organic light emitting layer 230);
disposing a filler (fig 12, filler 261) on the protection layer (protection layer 251);
disposing a photoresist (fig 17, photoresist 530) on the filler (261), the photoresist (530) disposed over a planar region (region corresponding to the emission region), sidewall regions (sidewalls defined by the PDL), and PDL regions (PDL 220) of the EL device (device including 230), the planar region and the sidewall regions corresponding to an area of the EL device to have the filler disposed thereover ([0154], [0112]);
patterning the photoresist (fig 17 shows the patterned photoresist 530 as taught by [0154], [0112]), the patterning of the photoresist including removing portions of the photoresist corresponding to the PDL regions of the EL device (fig 17, portions photoresist 530 that are removed correspond to PDL regions 220; [0154], [0112]);
etching exposed portions of the filler (fig 18, filler 261 is etched [0155]) corresponding to the PDL regions (220) of the EL device (device including 230), the filler (remaining portions of 261 are labeled as 260 in figure 18) remaining over the planar region (region corresponding to emission portion 230) and the sidewall regions (sidewall defined by the PDL 220) of the EL device (device comprising 230); and 
removing the photoresist (fig 20, [0162]). 

As to claim 3, Kang discloses the method of claim 1 (paragraphs above).
disposing at least one encapsulation layers (fig 2, encapsulation layer 280) on the filler (260) and on the protection layer (250). 

As to claim 4, Kang discloses the method of claim 1 (paragraphs above).
wherein the filler includes one or more of organic materials, inorganic materials, polymers, resins, or combinations thereof ([0082]). 

As to claim 5, Kang discloses the method of claim 1 (paragraphs above).
wherein the EL device further comprises:
a HIL; a HTL; an EML; an ETL; and an EIL ([0070]). 

As to claim 6, Kang discloses the method of claim 1 (paragraphs above).
wherein the protection layer is disposed in a CVD chamber ([0134]). 

As to claim 7, Kang discloses the method of claim 1 (paragraphs above).
wherein the photoresist is one of a positive photoresist or a negative photoresist ([0114]). 

As to claim 9, Kang discloses the method of claim 1 (paragraphs above).
wherein at least one portion of a bottom reflective electrode layer (fig 2, layer 210; [0065]) is disposed on a PDL (on side of PDL 220) and at least one portion of the bottom reflective electrode layer (210) is disposed on one of an interconnection layer or a substrate (101). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Kim et al. (US Pub. No. 2018/0358580 A1), hereafter referred to as Kim.

As to claim 2, Kang discloses the method of claim 1 (paragraphs above).
Kang does not disclose curing the filler and drying the filler. 
Nonetheless, Kim discloses a method of manufacturing a display element that includes forming a filler (fig 3, filler comprising SAM and LSP) that comprises curing the filler and drying the filler ([0095]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filler of Kang as taught by Kim since this will further improve the light extraction efficiency of the display device (Kim, [0094]). 

As to claim 8, Kang discloses the method of claim 1 (paragraphs above).
Kang does not disclose wherein the disposing the filler on the protection layer is by an ink-jet printing process. 
Nonetheless, Kim discloses a method of manufacturing a display element that includes disposing a filler (fig 3, filler comprising SAM and LSP) on a protection layer (SLM1) by an ink-jet printing process ([0095]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filler of Kang as taught by Kim since this will further improve the light extraction efficiency of the display device (Kim, [0094]). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 2022/0028963A1; US 2019/0123113A1; and 2018/0151628A1 are pertinent prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/30/2022